Case 2:19-cv-02407-CMR Document 229-1 Filed 02/26/21 Page 1 of 9




                 EXHIBIT 1
            Case 2:19-cv-02407-CMR Document 229-1 Filed 02/26/21 Page 2 of 9




                                UNITEDSTATES DISTRICTCOURT
                              EASTERNDISTRICTOF PENNSYLVANIA


 IN RE: GENERICPHARMACEUTICALS
                                                                 MDL NO.
 PRICING ANTITRUST LITIGATION
                                                                 2724 16-
                                                                 MD-2724

                                                                 HON. CYNTHIA M. RUFE
 THIS DOCUMENTRELATESTO: State
 Attorneys General Litigation                                    Civil Action
                                                                No.
                                                                 17-3768
                                                                 19-2407




  PLAINTIFF STATE OF MARYLAND'S ANSWERS TO QUESTIONS INFORMALLY
        RECOMMENDED BY SPECIAL MASTER MARION FOR CONNECTICUT



          PlaintiffState of State ofMaryland ("Maryland"), by counsel, herebyvoluntarily

 responds to certain sections ofthe SpecialMaster's Informal Report andRecommendation

 to the State ofConnecticut dated June 1, 2020. These responses further supplement the

 responses and objections of Maryland, as previously submitted on December 2, 2019 (in

 responseto Defendants' First SetofInterrogatories Propoundedto the PlaintiffStates dated

 October 31, 2019 served on behalf of the Plaintiff States), and the First Supplement served

 by Maryland on January 30, 2020.




' Pursuant to an informal agreement with Defendants dated August 21, 2020, the State of Maryland agreed to
disclose sources it intends to rely on to support its remedies as set forth in the SpecialMasters Report and
Recommendation.
            Case 2:19-cv-02407-CMR Document 229-1 Filed 02/26/21 Page 3 of 9




        Theseresponses are submitted as part offact discovery. Marylandreserves the right to

supplement theseresponses. Theseresponses do not replace expert discoverywhichwill

proceed according to the schedule ordered by the Court. Experts may request additional

documents anddatanot collected duringfact discoveryto beused for reports and analysesthat

will be prepared during expert discovery. Maryland will rely on experts' reports and expert

analysesto support andprove its claims for remedies.

       Without waiving, and subject to, the previously asserted General and Specific

Objections to Defendants' discovery requests and interrogatories, the State of Maryland

responds to the agreedupon questions as follows:

        1. On or before November 16, 2020, or such Court-ordered or mutually agreed later
           date as is applicable to the State of Connecticut, the State of Maryland will inform
           Defendants of its theories of damages and the nature of any remedies it will seekat
            trial.


Marylandis seekingthe followingremedies:

       A.        Throughitsparenspatriae authority, Maryland seeks damageson behalfof

persons residing in Maryland. This is Maryland's sole compensatory claim.

       B.        Maryland seeks civil penalties pursuant to the Maryland Antitrust Act, Md. Corn.

LawCode Ann. §1 1-209(a)(4). Forpurposes ofthis claim, eachdaythe violation continues is a

separate violation, and each violation is subject to not more than a $10, 000 penalty. This remedy

is a penalty, to serve generally as punishment and deterrence, and is not a compensatory claim.

       C.        Maryland seeks disgorgement of all revenues, profits and gains achieved in whole

or in part through the anti-competitive conduct of the Defendants which are the subject of the

Complaints. This is an equitable remedy, based on the public policy embodied in the statute that

the violator not benefit from unlawful conduct or reap the ill-gotten gainsfrom its violation. It is

not a compensatory claim.
             Case 2:19-cv-02407-CMR Document 229-1 Filed 02/26/21 Page 4 of 9




              1. Maryland will seek reasonable attorneys' fees pursuant to Md. Corn. Law Code

                 Ann. §1l-209(b)(5), at suchtime as the case concludes should Marylandprevail

                 in the litigation.

        2. On or before November 16, 2020, or such Court-ordered or mutually agreed later
           date as is applicable to the State of Connecticut, the State of Maryland will identify
           the nature and source of all known documents and data it will rely upon to prove its
           purportedremedies.

        The nature and source of the documents and data known to Maryland at this time are

identified below. The materials provided by these sources may be relied upon to support the

theories of recovery listed above except for attorneys' fees and costs. As expert discovery has yet

to commence Maryland is unable to ascertain with certainty the precise documents that will be

relied upon by its experts to support its theories ofrecovery. Additionally, Defendants have not

yet filed Answers and Maryland may need to identify additional documents and data to rebut any

defenses put forth by the Defendants. Maryland identified the nature and sources ofdocuments

listed below that it believes its experts may consult in preparing their analyses and reports.

Maryland reserves the right to supplement this list as additional infonnation is identified and

collected.


        Documents for attorneys' fees and costs will be provided at the appropriate time should

Marylandprevail in the litigation.

        Maryland may rely on the following:

        The nature ofthe documents anddataknownto Maryland are structured data and

unstructured documents, received in discovery from:

        (a) the Defendants and Plaintiffs in these actions,
            Case 2:19-cv-02407-CMR Document 229-1 Filed 02/26/21 Page 5 of 9




        (b) non-parties who have been served Rule 45 subpoenas in these actions (by Plaintiffs

and by Defendants) including but not limited to structured data relating to the purchase and sales

of Drugs at Issue in the MDL and documents, including emails with the defendants, relating to

the contracts, invoices, trade associationmeetingminutes and agendas,member lists, and

summaries and analyses of the generic pharmaceutical drug industry; (Exhibit A)

        (c) Minnesota Multistate Contracting Alliance for Pharmacy (MMCAP), which produced

structured data in response to an open records request under Minnesota state law and produced

additional unstructured documents;


        (d) state Medicaid agencies, which voluntarily produced state utilization data as

facilitated by Plaintiff States, and

        (e) IQVIA (formerly Intercontinental Medical Statistics "IMS"), in the form ofstmctured

data and


        (f) Analysource, in the form of purchased structured data.

        3. On or before March 1, 2021, the State of Maryland will produce any and all
           aforementioned documents and data -within its possession, custody, or control


           The State of Maryland will supplement this response with references to documents to be

produced, per the agreement ofcounsel, on or before March 1, 2021.



Dated: November 16, 2020                             STATE OF MARYLAND




                                                     BRIAN E. FROSH

                                                     ATTORNEY GENERAL
Case 2:19-cv-02407-CMR Document 229-1 Filed 02/26/21 Page 6 of 9




                                 BY-                              ^im^^
                                 Jo^i R. Tennis
                                 Assistant Attorney General
                                 Chief, Antitrust Division
                                 200 St. Paul Place, 19th Floor
                                 Baltimore, MD 21202 ,
                                 (410)576-6473
                                 'temiis oa .state.md.us
              Case 2:19-cv-02407-CMR Document 229-1 Filed 02/26/21 Page 7 of 9




Insert Exhibit A
Rule 45 Subpoena Recipients in the MDL
(up to date copy from CT)




                                        CERTIFICATEOF SERVICE

       I hereby certify that on November 16, 2020, 1 caused a true and correct copy of the
foregoing Plaintiff State of Maryland's Responses in Accordance with the Special Master's
Report and Recommendation to be served via email upon the following liaison and additional
counsel of record:

 Sheron Korpus, Esq.
 Kasowitz Benson Torres LLP
 skoi   uusi ;<   kasowitz.   com



 Jan P. Levine, Esq.
 PepperHamilton LLP
 levinei(%pepperlaw.com

 Saul P. Morgenstem, Esq.
 Arnold & Porter Kaye Scholer LLP
 saul.mor enstem a ks.corn

 Chul Pak, Esq.
 Wilson Sonsini Goodrich & Rosati
 Professional Corporation
 cpak(%wsgr.com

 Laura S. Shores, Esq.
 Arnold & Porter Kaye Scholer LLP
 laura. shores a ks. corn

MDL2724AllDeftsService              e   erlaw. com

MDL2724 laintiffsleadsetc           a . 11 . ov




                                            By:      s/ John R. Tennis
                                                     John R. Tennis
                                                     Assistant Attorney General
                                                     Chief, Antitrust Division
             Case 2:19-cv-02407-CMR Document 229-1 Filed 02/26/21 Page 8 of 9


                                                EXHIBIT A


Rule 45 Subpoena Recipients in the MDL,
current as of November 12, 2020
Aetna Pharmac Mana ement Services LLC
Aller an
American Pharmac Network Solutions, LLC
AmeriSource B.er en
Anda, Inc.
Ara a, Inc.
Arete Pharmac Network, LLC
Association for Accessible Medicine f/k/a
GPhA
Benecard Services, Inc.
Ca ital Wholesale Dru Compan
Cardinal Health, Inc.
ClarusONE Soyrcin? Services, LLP
Communitv Inde      ndent Pharmac     Network
Curascriiit
CVS Caremark
CVS Health
CVSPharmac ,Inc.
Dakota Dru , Inc.
DMS Pharmaceutical Grou , Inc.
Drogueria Betances, Inc.
EconDisc Contractin Solutions, LLC
Efficient Collaborative Retail Marketing
Corn an , LLC
EnvisionRX 0 tions
EPIC Pharmacy Network, Inc.
Ex ress Scri ts, Inc.
H.D. Smith, LLC
Healthcare Distribution Alliance
HospitalityRX
Humana, Inc.
Intalere, Inc.
JM Smith Cor oration
Ke Source Ac uisition LLC
Louisiana Wholesale Dru s Co., Inc.
McKesson Corporation
Medimpact Healthcare S stems, Inc.
Miami-Luken, Inc.
MMCAP
Morris & Dickson Co,, LLC
            Case 2:19-cv-02407-CMR Document 229-1 Filed 02/26/21 Page 9 of 9


NationalAssociation of Chain Drug Stores,
Inc.
National Commvnitv Pharmacists Association
NationalMedicaidPooling Initiative/Magellan
Medicaid Administration
Navitus Health Solutions
North Carolina Mutual Wliolesale Drug
Corn an
Northeast Pharmac      Service Cor .
0 tisource LLC
0 tumRx
Pharmacy Buying Association, Inc. d/b/a
TriNet
Pharmacy Providers of Oklahoma d/b/a
RxSelect
Premier Healthcare Alliance
Prescription Supply, Inc.
Prime Thera outics LLC
ProAct, Inc.
Provider Synergies, LLC (Top Dollar Program
(TOP$))
Publix Supermarkets Incor orated
 ualit Care Products, LLC
Real Value Products Cor oration
Red Oak Sourcin , LLC
Rite Aid Cor oration
Script Care, Ltd.
SS&C Health Pharmac       Solutions
Tar et Corporation
Value Dru
Vizient
Wal reens Boots Alliance
Walmart
Wholesale Alliance, LLC d/b/a Pharmacy
First, & WholesaleAlliance, LLC d/b/a Third
Party Station
Y8 Marketing, Inc. d/b/a Numed Pharma
